DETAILED ACTION
Response to Amendment
The amendment filed 27 October 2020 has been entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's arguments filed 10/27/20 have been fully considered but they are not persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 9-10, 28-29, 31-32, 41-42 and 49-51 stand rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, for the reasons made of record in Paper NOs: 20180828, 20190723 & 20200418, and as follows.
Based upon an analysis with respect to the claim as a whole, claim(s) 1, 4, 9-10, 28-29, 31-32, 41-42 and 49-51 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The rationale for this determination is explained below:
The unpatentability of laws of nature/natural phenomenon was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 101 USPQ2d 1961 (March 20, 2012), and Association for Molecular Pathology v. Myriad Genetics, Inc. 106 USPQ2d 1972 (2013).

Applicants argue on pages 10-14 of the response that they have “amended claim 1 to recite an epitope comprising at least 8 consecutive amino acids α–synuclein derived peptides…”, that the “[a]mended claims integrate the recited judicial exception into a practical application”, because it is “improves technology” and that there was “no test that could clearly identify PD…”.  Applicants then argue that the “[a]mended claims recites (sic) additional elements that amount to significantly more than the recited judicial exception”.
As previously made of record, it appears Applicants still do not understand what needs to be argued as far as what constitutes a “practical application”, in order to properly address this rejection, which does not encompass merely arguing putative “critical thinking steps” in the claims, etc., or whether there is any “evidence that an epitope of an α-synuclein, let alone an epitope having all the features of amended claim step (ii), was used to activate leukocytes obtained from a human subject for any purpose whatsoever”.  In contrast, the issues remain: 
a) the current invention remains directed to a method observing a natural law/natural phenomenon wherein naturally-occurring epitopes to α-synuclein are “obtained from a human subject”, and where observing/ “determining” “whether leukocytes have increase[d] activation” after binding these naturally obtained α-synuclein epitopes, adds nothing beyond what happens naturally, no matter what was known in the art beforehand or what Applicants mentally want to be observed; thereby, not overcoming Prong One (Step 2A- Prong One) of the October 2019 Patent Eligibility Guidance Update.
b)  the current claims further  fail to recite a practical application of additional elements that integrate the judicial exception into a practical application, and in contrast continue to recite Abstract mental steps, such as “diagnosing”, “determining”, and then “diagnosing” after “determining”, etc. some putative, yet undefined “increased activation” step (Step 2A- Prong 
c)  nothing significantly more than the judicial exception is recited within the claims, which alternatively recite routine and conventional generic techniques on how to perform the claimed method, for example, as recited in claim 1 (iii), and as evidenced by the generic conventional assays recited in claim 31 (Step 2B). 
As previously made of record, merely stating their claims are “integrated into a practical application” by being an “improvement” in the field of α synucleinopathy is merely conclusionary and fails to address the pending rejection.  Again, the issue of “there was no test that could clearly identify PD”, or that the instant invention “solves [a] need”, fails to accurately address the pending rejection, because these issues are not considerations for overcoming a judicial exception rejection under 35 USC 101.  Additionally, reciting the mental steps of diagnosing, determining, and identifying define nothing, limit nothing, and merely are equivalent to “applying it” when comparing the instant invention to that which naturally occurs in nature, and therefore, does not overcome this rejection under 35 USC 101.  Likewise, as previously made of record, merely “separating leukocytes” using routine and convention techniques is not reasonably something significantly different than the judicial exception, because leukocytes naturally exist as separate cells within body fluids.   In conclusion, Applicants’ arguments are not persuasive, because the claims merely encompass observing naturally-occurring phenomenon/products, whether containing naturally phosphorylated or nitrated amino acids, with no practical application recited.


In summary, the method of the instant claims relies on observing a law of nature, as disclosed on pages 3-7, 41, 42, 96-99, 101 & 117-118 of the specification, in which activation of leukocytes is a natural phenomenon, which includes activation during any α-synucleinopathy disease state, such as Parkinson’s disease, Lewy body dementia and Alzheimer’s disease.  In other words, the discovery of a naturally-occurring correlation between α-synuclein, its natural epitopes (even if now defined) and leukocyte activation is merely observing a law of nature of subjects at risk of developing PD, LBD or AD; especially at the ages listed in claim 4.  The specification then describes use of general, routine and conventional techniques well known in the art for “determining” leukocyte activation, and the mental steps of “diagnosing…”, “determining”, and “diagnosing…  [after] determining…”.
Accordingly, the current claims simply rely on the recognition of a natural relationship between in vivo activation of leukocytes “obtained from a human subject” by naturally-occurring α-synuclein comprising epitopes and the likelihood of developing PD, LBD or AD, which are natural phenomena/ processes/ disease states.                                                                                                                                                                      
In Mayo Collaborative Services it was held that:
"Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work." Gottschalk v. Benson, 409 U. S. 63, 67 (1972). And monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it. [emphasis added].

The claims recite nothing significant beyond the sum of their parts taken separately.  The Court has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply observe and restate a law of nature while adding the words "apply it." As set forth in the decision,

"[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself," further, "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately. [emphasis added]".

Second, base claim 1 recites the mental step of “diagnosing…”, “determin[ing]….”, and diagnosing… [by] determin[ing]…”, etc., which are also judicial exceptions, because they are abstract ideas.
For these reasons, and because Applicants fail to accurately address the issues for determining what constitutes a practical application,  the claims are rejected under section 101 as being directed to non-statutory subject matter.

Claims 1, 4, 9, 10, 28, 29, 31, 32, 41, 42 & 49-51 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps, for the reasons made of record in Paper NO: 20200418, and as follows.  See MPEP § 2172.01.  The omitted steps remain:  
-what physically definable steps are required to determine “whether the leukocytes have increased activation after contact with the epitope” has occurred (i.e., claim 1 (iii) & (iv)), and what constitutes a discernable boundary to determine the metes and bounds encompassed by “activation”; thereby, not “providing [a] clear warning to others as to what constitutes infringement of the patent”, as argued on page 15 of the response, no matter what conventional assays are used. 


Claims 1, 4, 9, 10, 28, 29, 31, 32, 41-42 & 49-51 stand rejected under 35 U.S.C. 103 as being unpatentable over Achiron (U.S. pre-pub 2010/0150868; IDS Ref #1) and Yanamandra et al (2011; IDS Ref # 3), for the reasons made of record in Paper NO: 20180828, 20190723 & 20200418, and as follows.
Applicants argue on pages 16-17 of the response that they have “further defined the epitope” in the claims, that “neither of the cited references disclose or suggest the epitopes in amended claim 1”, and then argue the references individually.  In contrast to Applicants’ assertions, the issue is not whether an epitope is specifically defined, but whether the claims encompass epitopes that α-synuclein inherently possesses.  Accordingly, because Achiron’s and Yanamandra’s leukocytes/antibodies intrinsically bind to the epitopes inherently possessed by α-synuclein, the combined teachings of these references reasonably make obvious the limitation of necessarily and inherently binding to epitopes from Yanamandra’s specific α-synuclein proteins within appropriate subjects, as recited within the claims.
Applicants then again argue that “non-PD subjects are not expected to have increased activation while PD subjects are expected to have increased activation”, and “[t]hus, it would not be obvious to a POSA which form or epitope of α-synuclein would result in leukocyte activation in PD subjects but not in non-PD subjects.”  Applicants then again argue that “Yanamandra et al. is silent regarding which epitopes may be related to diagnosing or assessing the risk of a subject of PD”, and then continue to argue each reference individually.  However, as previously made of record, the claims do not require such a distinction between PD and non-PD subjects. Nonetheless,  Yanamandra et al. specifically teach increased IgGs directed towards α-synuclein in PD subjects; thereby, teaching appropriate subjects and epitopes naturally contained within α-
In conclusion, Achiron teach the methods steps (a)(i)-(ii) or (b)(i)-(ii), in which claim 28(a)-(i) encompasses undefined epitopes from any protein, which Achiron teach in pp#s [0019] & [0040] include those associated with multiple sclerosis (i.e., glia/neural-derived). Yanamandra et al. then teach using the epitopes within α-synuclein, which are produced by neurons (i.e., as it relates to claim 1), and which are contained within PD subjects, whether or not the epitopes are phosphorylated or nitrated.  Therefore, use of Yanamandra α-synuclein epitopes derived from consecutive amino acids in the method of Achiron et al. would make obvious the currently broadly claimed invention (i.e., as it relates to claims 1, 28, 41 & 51).  Note that: 
"A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments". Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).
"nonpreferred and alternative embodiments constitute prior art. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Moreover, "[t]he prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…". In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Moreover, in regards to Applicants’ arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


In summary, Achiron et al. teach a method of (i) obtaining leukocytes/white blood cells from a subject and (ii) contacting a “plurality” of T-cell leukocyte/white blood cell samples/pools with an epitope from a “plurality of peptides” associated with autoantigens from autoimmune diseases (e.g., pp # [0019], [0023], [0024], [0043], [0051], [0052] & [0081]).  Increased activation of these leukocytes/white blood cells was determined by increased levels of interferon β-1-α, glatiramer acetate, INF-γ, and TNFα (e.g. pp #s [0031], [0032], [0033]-[0035], [0132]; as it relates to claims 1, 28, 29, 32 & 49); thereby, assessing the efficacy of any pharmaceutical agent for treating Achiron’s subjects (e.g., pp#: [0019], [0025], [0026], [0055], [0068], [0071], [0072] & [0076]; as it relates to claims 1, 29 & 49) while using quantitative RT-PCR, immunoassay/ELISA, colormetric assays, etc. (e.g., pp# [0032], [0038], [0039], [0102], [0105] & [0109]-[0110]; as it relates to claims 29 & 31).
However, Achiron does not teach that the method is for assessing whether a subject is at risk of developing an α-synucleinopathy, Parkinson's disease (PD), Lewy Body dementia (LBD), or Alzheimer's disease (AD).
Yanamandra et al teach that auto-antibodies with specificity to self-antigens, which includes α-synuclein, have been implicated to be involve in Parkinson’s disease (PD), Lewy body disease and Alzheimer’s disease and measured using ELISAs, Western blots, etc. that showed increased IgGs towards α-synuclein in PD subjects (e.g., Abstract & pgs. 2-4 & 11; as it relates to claims 1, 4, 9, 10, 28, 31, 32, 41, 42, 50 & 51).  Page 4 (col 2, pp # 2) states that “[t]his indicates that the autoimmune responses to alpha-synuclein have a high diagnostic value both in early and late PD patients”, and on page 9 (col 2, pp# 3) that “[o]ur findings indicate that the autoimmune response to alpha-synuclein can serve as a valid biomarker, reflecting the progressive brain neurodegeneration and impaired alpha-synuclein homeostasis occurring in PD”. These findings... may complement clinical investigations and be of importance as an aid for improved diagnostic accuracy of PD and as a tool to assess evolution of the disease as well as effects of interventions” [emphasis added].
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use activated leukocytes/ T cells to assess self-antigens/epitopes levels to α-synuclein for diagnostic purposes to determine risk of generating α-synucleinopathies, such as Parkinson’s disease, Lewy body disease and Alzheimer’s, with a reasonable expectation of success, because both Yanamandra et al and Achiron et al. teach that auto-immune diseases have a self-antigen/epitope component that can be exploited to assess risk and/or progression of α-synucleinopathies in the appropriate age groups recited in claim 4, at which age these diseases appear to begin, which would further be especially obvious in those patient populations possessing HLA alleles associated with susceptibility to Parkinson’s disease (i.e., as it relates to claims 9, 10 & 32).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes whose telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Thursday from 9:00 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for this Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT C HAYES/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        January 5, 2021